Citation Nr: 1019408	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back disability.  

2.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for anemia and 
associated hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to January 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The issue of service connection for anemia, having been 
opened herein, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The low back disability does not result in flexion to 
fewer than 80 degrees, combined range of motion totaling at 
most 120 degrees, guarding, persistent spasm, abnormal spinal 
contour or gait, or neurological deficit.  

2.  A claim of service connection for anemia and associated 
hysterectomy was previously denied by the RO in July 2003.  
Evidence presented since July 2003 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5237 (2009).

2.  The July 2003 RO decision denying the claim of service 
connection for anemia and associated hysterectomy is final.  
38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).


3.  New and material evidence sufficient to reopen the claim 
for service connection for anemia and associated hysterectomy 
has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As the issue of whether new and material evidence has been 
submitted has been resolved in Veteran's favor, any error in 
notice required by Kent is harmless error, and as the 
underlying claim for service connection has been remanded, 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order. 


For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The RO provided the appellant complete notice by letters 
dated in August 2004, March 2006, and June 2008, and the 
claim was readjudicated in a May 2009 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.

Furthermore, VA has assisted the appellant in obtaining 
evidence, afforded the appellant multiple, adequate physical 
examinations, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file, and the 
appellant has not contended otherwise.  The Board 
acknowledges that the examiners who conducted the August 2004 
and November 2008 VA examinations did not review the entire 
claims file.  Nonetheless, the Board finds the August 2004 
and November 2008 VA examinations adequate.  The VA examiners 
elicited a medical history from the Veteran, which was 
consistent with that contained in the claims folder; hence, 
consideration of the current disability status was made in 
view of the Veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2.  Furthermore, the examiner who 
conducted the examinations reviewed all VA treatment records, 
which provide the majority of the evidence pertaining to this 
claim, and provided details about the severity of the 
Veteran's condition at the time of the exam.  As this matter 
is a claim of increase rather than of service connection, and 
as the Veteran provided a medical history which was an 
adequate substitute for a review of the medical record, the 
Board finds that the examinations were adequate for rating 
purposes.  They were based upon consideration of the 
Veteran's prior medical history and examinations, and also 
describe the disability in sufficient detail so that the 
Board's evaluation of the disability will be a fully informed 
one.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

For the foregoing reasons, the Board finds that VA has 
substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's low back disability is rated under the General 
Rating Formula for the Spine (Formula).  The Formula provides 
a 20 percent rating for forward flexion to greater than 30 
degrees but not greater than 60 degrees; combined range of 
motion not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is for assignment 
in cases of forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  The proper rating under the Formula is 
determined without regard to symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  A separate rating may be assigned for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment.  See Formula, 
Note 1.  

The Veteran submitted a claim for increased rating in July 
2004.  The evidence includes medical records associated with 
VA examination and VA and private treatment  

The treatment records, which date into March 2009, 
consistently reflect the Veteran's history of low back pain 
for which she received steroid injections.  The records 
further reflect the Veteran's negative history as to 
numbness, tingling, or bowel or bladder problems and document 
neurologically normal findings, such as intact sensation, 
present and symmetric deep tendon reflexes, and full motor 
strength.  The treatment records generally do not reflect any 
findings related to range of motion, with the exception of an 
August 2005 VA treatment record which reveals that the 
Veteran had rotation to 30 degrees and lateral bending to 35 
degrees.  See generally VA treatment records, Advanced Pain 
Center records, Healthsouth medical records.  December 2007 
VA treatment records also document that the Veteran had an 
exacerbation of symptoms after picking up her grandson.  The 
Veteran reported that at the time of the injury, she felt a 
sharp pain in the lower back which radiated down the leg and 
resulted in leg weakness, difficulty walking upright, and 
diminished balance.  The Veteran also reported that she had 
not been taking her pain medication.  The associated 
treatment records indicate that the Veteran was provided a 
Ketorolac injection, prescribed pain medication, and advised 
to use heat/ice and stretches.  Subsequent treatment records 
indicate that the exacerbation resolved without residual, 
though she continued to have chronic pain.  just as before 
the exacerbation.  

An August 2004 VA examination record reflects the Veteran's 
history of daily back pain with flare-ups two to three times 
a week, with each flare-up lasting one to three days.  The 
Veteran reported that her pain prevented her from running or 
walking further than a half mile.  The Veteran denied any 
radiculopathy or numbness, and she reported that she had not 
been told to lie down for extended periods.  Examination 
revealed normal gait.  She had flexion to within "six inches 
of the floor," extension to 25/30 degrees, rotation to 20/30 
degrees, and lateral movement 30/35 degrees.  Neurological 
testing revealed normal sensation, normal strength, and 
normal deep tendon reflexes.  X-ray images showed minor 
changes of thoracic spondylosis and a normal lumbar spine.  
After examination and discussion with the Veteran, the 
examiner diagnosed the Veteran with back pain with painful 
motion.  

A July 2007 VA examination record reflects the Veteran's 
history of constant low back pain that radiated up the back 
to the shoulder blades with occasional radiation into the 
base of the neck, for which she received massage therapy and 
steroid injections.  The Veteran also reported having a 
sharper pain which radiated into the thighs and legs 
approximately "every month or two," each lasting two to 
seven days and each resulting in difficulty functioning.  The 
Veteran indicated that these flare-ups had no obvious cause.  
The Veteran denied any numbness or weakness.  She did report 
fatigue, decreased motion, stiffness, weakness, and spasm.  
Examination revealed no evidence of atrophy, guarding, or 
weakness.  There was evidence of spasm, pain with motion, and 
tenderness, however.  Posture, spinal curvature, and gait 
were normal.  Motor examination and sensation were normal, 
and reflexes were 1+ at the knee and 2+ at the ankle.  The 
examiner stated that there was no ankylosis, and range of 
motion testing revealed flexion to 90 degrees with pain 
beginning at 80 degrees, extension to 30 degrees with pain 
beginning at 20 degrees, right lateral flexion to 15 degrees 
without pain, left lateral flexion to 15 degrees with pain, 
and bilateral rotation to 30 degrees without pain.  After 
repetition, there was pain with flexion, extension, and left 
lateral flexion but no additional loss of motion.  X-ray 
images were obtained, but the results were inadequate and the 
Veteran failed to report for follow-up X-ray imaging.  After 
examination, review of the claims file, and discussion with 
the Veteran, the examiner diagnosed the Veteran with lumbar 
strain.  The examiner noted that the lumbar strain resulted 
in less than 1 week of time lost from work.  He indicated 
that the lumbar strain did significantly affect the Veteran's 
occupation, however, in that she had problems lifting and 
carrying.  

A November 2008 VA examination record reflects the Veteran's 
history of chronic non-radicular back pain for which she 
received hydrotherapy, chiropractic treatment, and steroid 
injections.  The Veteran reported that she was "functional 
and doing well" because of a recent steroid injection.  She 
denied any fatigue, decreased motion, stiffness, weakness, 
spasm, numbness, paresthesias, weakness, or bowel or bladder 
problem.  Examination revealed no evidence of spasm, atrophy, 
guarding, or weakness.  There was tenderness along the right 
sciatic notch, but the tenderness was not severe enough to 
result in abnormal gait or abnormal spinal contour.  In fact, 
posture spinal curvature, and gait were normal.  Motor 
examination and muscle tone were normal, sensation was 
intact, and reflexes were 2+ bilaterally.  There was no 
ankylosis, and range of motion testing revealed flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  There was no pain on motion, to include after 
repetition and no loss of motion after repetition.  X-ray 
images of the lumbar spine were normal.  After examination, 
review of the VA medical records, and discussion with the 
Veteran, the examiner diagnosed the Veteran with lumbar 
strain.  The examiner noted hat the Veteran was working full-
time with no reported time lost due to the lumbar strain and 
opined that the lumbar strain had no significant effect on 
the Veteran's occupation. 

After review of the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted.  The Board notes 
that the evidence suggests that the Veteran has pain on 
motion, to include flexion.  The evidence does not suggest 
that the Veteran's flexion reaches fewer than 80 degrees or 
that combined range of motion totals at most 120 degrees, 
however, and range of motion is too significant to 
approximate flexion of at most 60 degrees or combined range 
of motion of at most 120 degrees even after consideration of 
pain.  Furthermore, the evidence does not suggest that the 
Veteran has guarding or persistent spasm and, even assuming 
the Veteran's spasms have recurred since 2007, there is no 
evidence that the spasm has resulted in abnormal gait or 
spinal contour; rather, the evidence consistently indicates 
that posture, contour, and gait are normal.  Thus, a rating 
of 10 percent, but no higher, is warranted under the Formula.  

The Board has considered whether a separate rating is 
warranted pursuant to Note 1.  The evidence consistently 
reflects normal neurological findings, however, and the 
record contains no suggestion that the Veteran has any 
associated neurological deficit; thus, a separate rating is 
not warranted.  

The Board has also considered whether a higher rating is 
available under any alternative spinal diagnostic code but 
finds that no other diagnostic code is applicable as there is 
no diagnosis or evidence suggestive of intervertebral disc 
syndrome or residuals of vertebral fracture.  

Finally, the Board has considered whether extraschedular 
consideration is warranted based on the Veteran's report of 
occupational impairment secondary to her low back disability.  
The discussion above reflects that the symptoms of the 
Veteran's back disability are contemplated by the applicable 
rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required and referral for an extraschedular 
rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In sum, the Board finds that a rating of 10 percent, but no 
higher, is warranted for the entire appellate period.  

New and Material

A claim of service connection for anemia was denied in a July 
2003 rating decision.  That decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The previous claim of service connection was denied because 
there was there was no evidence of anemia in service, and the 
evidence did not suggest that the anemia onset in service or 
was related to service or a service-connected disability.  
Evidence considered at the time of the previous decisions 
included service medical records, August 1997 VA examination 
records, and post-service treatment records from VA, Air 
Force, and private medical facilities. 

Evidence received in conjunction with the application to 
reopen includes findings from a medical examiner that the 
Veteran's anemia was present during service.  See January and 
April 2009 VA examination records.  This evidence is both 
"new" and "material," in that it was previously unseen, it 
relates to an unestablished fact necessary to substantiate 
the claim; that is, the existence of a link between the 
Veteran's anemia and service, and it raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened, and, to this extent only, the appeal is granted.  
As will be discussed in the Remand portion of this decision, 
further development is required prior to the Board's 
adjudication of the merits of the Veteran's appeal.


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.  

New and material evidence has been received; the claim for 
service connection for anemia and associated hysterectomy is 
reopened and, to that extent only, the appeal is granted.


REMAND

Review of the evidence reflects a VA examiner's determination 
that the Veteran's anemia was present during service.  
Although anemia is not noted at entry, the evidence also 
documents the Veteran's history of being diagnosed with 
anemia prior to service.  See April 2009 VA examination.  

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Rebutting the presumption of soundness requires that 
VA show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service. 

Based on this history, and the relevant law, the Board finds 
that another opinion is needed to determine whether the date 
of onset of the Veteran's anemia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
or Air Force Base medical treatment 
records.  Any reported records should be 
requested.  

2.  Obtain a supplemental opinion from 
the examiner who conducted the 2009 VA 
examination (or, if unavailable, a 
competent medical professional) as to 
etiology of the Veteran's anemia.  The 
claims folder should be provided prior to 
the examination.  

Based on a review of the record, the 
examiner should answer the following 
questions:

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had anemia that existed prior to her 
military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(iii) if the answer is no, is it at least 
as likely as not that the anemia had its 
onset in service?

A complete rationale for any opinions 
expressed must be provided.  If the 
examiner is unavailable or determines 
that the requested opinion cannot be 
provided without examination, the Veteran 
should be scheduled for another 
examination.  

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  .  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


